Order filed June 23, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00188-CR 
                                                    __________
 
                        VICTOR
ANDREW FIORENTINI, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 23189-A 
 

 
                                                                     O
R D E R
            Victor
Andrew Fiorentini has attached copies of two police narrative reports as
appendixes 1 and 2 to his appellate brief.  The State has filed a “Motion to
Strike Supplemental Records Attached to Appellant’s Brief.”  The narratives
attached as appendixes 1 and 2 to appellant’s brief were not introduced into
evidence in the trial court.  They did not become a part of the trial court
record.   Because the narratives are not part of the record, we cannot consider
them for the purpose of this appeal.  Whitehead v. State, 130 S.W.3d 866,
872 (Tex. Crim. App. 2004); Rasberry v. State, 535 S.W.2d 871, 873 (Tex.
Crim. App. 1976); Witkovsky v. State, 320 S.W.3d 425, 428 (Tex. App.—Fort
Worth 2010, pet. dism’d).  Therefore, we grant the State’s motion to strike the
narratives from the record.
 
                                                                                                PER
CURIAM    
            
June 23, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.